DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-2 and 6-15 are pending.
	Claims 3-5 are cancelled by Applicant.

Response to Arguments
2.	Applicant's arguments filed 6/17/22 have been fully considered but they are not persuasive.
	In response to the argument regarding groups of data items:
Becker discusses the terms “homomorphism” and “homomorphic” refer to a property of some cryptographic systems that enables a computerize system to perform operations using encrypted ciphertext data that produces a plaintext result, after decryption, that matches the results of the same operations if applied to the plaintext data. For example, cryptographic systems that provide additive homomorphism that enable a computer to add two ciphertexts a and b together to produce a third ciphertext c. The third ciphertext c, when decrypted, produces a plaintext value that matches the sums of the plaintext data that are encrypted in a and b. As such, for instance, the first group may include the ciphertext a (similarly as explained above), the second group include ciphertext b where after decryption is said to match the sums of the plaintext data in a (of the first group) and b (of the second group) respectively [Becker: 0027]. Another example of different groups are explained by of plaintext of different groups of clients. Becker discusses the individual secret keys 120 in the client 104A and the other clients 104B-104N when added together have an absolute value that is equal to the value of an aggregator secret key 168 that is stored in the memory 160 of the aggregator 150. The aggregator 150 has a priori knowledge that the plaintext sum of all the secret keys 120 from the clients 104A-104N is equal to the aggregator secret key 168, which enables the aggregator 150 to extract a sum of the error vectors for all of the transmitted messages from the clients [Becker: 0039-0040]. The plaintext sum of all the keys from multiple clients 104B-104N  may be one group while the clients 104A-104N possess plaintext data may be another (second) group per se. Thus, the similarities which can include comparison process of data in the different groups of clients. Hence, Becker reads on the claim language of the claimed invention as set forth in the independent claims.

 	In response to the argument regarding probabilistic data:
The claim broadly recite probabilistic data structure where probabilistic can broadly be probability where it is the extent to which something is probable. Becker discloses encrypted data from the individual client computing devices, decrypts the data, and produces an aggregated output that includes general statistics for a large number of client computing devices [Becker: 0005]. Becker discusses probabilistic data structure in the form of comparison and involving similar bits of data and with different numbers of clients N and different plaintext modulus ranges p including approximately 16-bit numeric ranges [Becker: 0077-0078]. Thus, Becker reads on probabilistic data structure.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claim(s)  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Becker, et al. [US 20180337899].
As per claim 1:	Becker, et al. teach a computer-implemented cryptographic method for facilitating a data similarity query across a network of data memories, the method comprising: 
receiving, from a first memory in a network, a first ciphertext for a first aggregation of first encodings of data items of a first group; [Becker:0038; ciphertexts that can be used as the error vectors, which enables each client to encode larger amounts of information. See also 0044; the system and the processes encode encrypted data into the error vector e that forms part of the public key vector b, so each public key vector b that the clients transmit to the aggregator is referred to as an encrypted message in the context of the system. Thus, the encoding of the amounts of information or encrypted data can broadly be a group]
receiving, from a second memory in the network, a second ciphertext for a second aggregation of at least one second encoding of at least one data item of a second group; and [Becker: 0038; per the broadest reasonable interpretation (BRI) for second ciphertext may be referring to the ciphertexts, where ciphertexts is said to enable encoding larger amounts. As such, the different ciphertexts are in its own group which may be referring to the “second group” per se as the ciphertexts are different, thus, may be in its own group of ciphertext for aggregation of encoding a data item. See also 0044, 0060-0061]
processing the first and second ciphertexts into a third ciphertext,  the third ciphertext decryptable into plaintext output [Becker:0027; cryptographic systems that enable a computer to add two ciphertexts a and b together to produce a third ciphertext c. The third ciphertext c, when decrypted, produces a plaintext value. See also 0032], wherein the plaintext output is associable with similarity measures between data items from the two groups; [Becker: 0027; the terms “homomorphism” and “homomorphic” refer to a property of some cryptographic systems that enables a computerize system to perform operations using encrypted ciphertext data that produces a plaintext result, after decryption, that matches the results of the same operations if applied to the plaintext data. For example, cryptographic systems that provide additive homomorphism that enable a computer to add two ciphertexts a and b together to produce a third ciphertext c. The third ciphertext c, when decrypted, produces a plaintext value that matches the sums of the plaintext data that are encrypted in a and b. As such, for instance, the first group may include the ciphertext a (similarly as explained above), the second group include ciphertext b where after decryption is said to match the sums of the plaintext data in a (of the first group) and b (of the second group) respectively. Another example on para 0039-0040; The individual secret keys 120 in the client 104A and the other clients 104B-104N when added together have an absolute value that is equal to the value of an aggregator secret key 168 that is stored in the memory 160 of the aggregator 150. The aggregator 150 has a priori knowledge that the plaintext sum of all the secret keys 120 from the clients 104A-104N is equal to the aggregator secret key 168, which enables the aggregator 150 to extract a sum of the error vectors for all of the transmitted messages from the clients. The plaintext sum of all the keys from multiple clients 104B-104N  may be one group while the clients 104A-104N possess plaintext data may be another (second) group per se. See also para 0077; encode separate messages for 16 bits of data that would be similar to p≤65,537, which shows encodings to the separate messages]
wherein first and/or the second encoding is by representation in at least one probabilistic data structure, PDS, [Becker: 0005; receives encrypted data from the individual client computing devices, decrypts the data, and produces an aggregated output that includes general statistics for a large number of client computing devices]
the first and second aggregations previously obtained by forming respective matrices from the said first encodings and the at least one second encoding, and/or wherein at least the first aggregation is formed by incorporating the first encodings into rows or columns of a respective matrix, [Becker: 0029; The matrix A 904 is a two-dimensional matrix of coefficient values arranged into λ rows and κ columns. See also 0067; uses of different matrix for each iteration of the process 200 ensures that the encrypted messages. **Examiner notes the claim recite “and/or”, as known/defined as one or both and either or both. Thus, according to the claim language, broadly allow the option to choose one of the two recited limitations, such as either “the first and second aggregations…at least one second encoding” or “wherein at least the first aggregation… a respective matrix”]
and further wherein the processing of the first and the second ciphertexts includes a matrix multiplication of the at least two matrices. [Becker: 0030; performs a matrix multiplication of As. See also 0032-0033; use homomorphic properties of the public keys of multiple clients that use a common matrix A and that generate different values of b based on different secret keys and different sets of error data. Thus, as discussed above, in homomorphic there are first and second ciphertexts. More examples on 0060-0062]
Claim 2:  Becker: 0076, claim 6; discussing the method of claim 1, wherein the first encodings and/or the second encoding are binary encodings.
Claim 6:  Becker: 0032-0033; discussing the method of claim 1, the first and second ciphertexts previously obtained by a respective homomorphic encryption operation.
Claim 7:  Becker: 0027; discussing the method of any one of the preceding claim 1, comprising decrypting the third ciphertext into plaintext output.
Claim 8:  Becker: 0027-0030, 0067-0069; discussing the method of claim 1, wherein the plaintext output represents a partial similarity measure that is convertible into the said similarity measures, and/or wherein the similarity measures, or the partial similarity measure, is based on any one of, but is not limited to: Dice coefficient measure, Tversky coefficient measure, Jaccard coefficient measure.
Claim 9:  Becker: 0027; discussing the method of claim 1, comprising converting the said plaintext output into the said similarity measures. 
As per claim 10:	Becker, et al. teach a method for facilitating a data similarity query across a network of data memories, the method comprising: 
forming i) a first aggregation from first encodings of data items of a first group in a first [Becker:0038; ciphertexts that can be used as the error vectors, which enables each client to encode larger amounts of information. See also 0044; the system and the processes encode encrypted data into the error vector e that forms part of the public key vector b, so each public key vector b that the clients transmit to the aggregator is referred to as an encrypted message in the context of the system. Thus, the encoding of the amounts of information or encrypted data can broadly be a group], and ii) a second aggregation from at least one second encoding of at least one data item of a second group in a second memory; and [Becker: 0027; cryptographic systems that enables a computerize system to perform operations using encrypted ciphertext data that produces a plaintext result, after decryption, that matches the results of the same operations if applied to the plaintext data. For example, cryptographic systems that provide additive homomorphism that enable a computer to add two ciphertexts a and b together to produce a third ciphertext c. The third ciphertext c, when decrypted, produces a plaintext value that matches the sums of the plaintext data that are encrypted in a and b. As such, for instance, the first group may include the ciphertext a (similarly as explained above), the second group include ciphertext b where after decryption is said to match the sums of the plaintext data in a (of the first group) and b (of the second group) respectively. Another example on para 0039-0040; The individual secret keys 120 in the client 104A and the other clients 104B-104N when added together have an absolute value that is equal to the value of an aggregator secret key 168 that is stored in the memory 160 of the aggregator 150. The aggregator 150 has a priori knowledge that the plaintext sum of all the secret keys 120 from the clients 104A-104N is equal to the aggregator secret key 168, which enables the aggregator 150 to extract a sum of the error vectors for all of the transmitted messages from the clients. The plaintext sum of all the keys from multiple clients 104B-104N  may be one group while the clients 104A-104N possess plaintext data may be another (second) group per se. See also para 0077; encode separate messages for 16 bits of data that would be similar to p≤65,537, which shows encodings to the separate messages]
homomorphically encrypting the two aggregations into two ciphertexts, [Becker:0027; “homomorphic” refer to a property of some cryptographic systems that enables a computerize system to perform operations using encrypted ciphertext data that produces a plaintext result, after decryption, that matches the results of the same operations if applied to the plaintext data. For example, cryptographic systems that provide additive homomorphism are described herein that enable a computer to add two ciphertexts a and b together to produce a third ciphertext c. See also 0032, 0038; per the broadest reasonable interpretation (BRI) for second ciphertext may be referring to the ciphertexts, where ciphertexts is said to enable encoding larger amounts. See also 0044, 0060-0061] 
wherein first and/or the second encoding is by representation in at least one probabilistic data structure, PDS, [Becker: 0005] 
wherein the forming of the first and second aggregations includes forming a respective matrix from the said first encodings and the at least one second encoding, and/or wherein at least the first aggregation is formed by incorporating the first encodings into rows or columns of a respective matrix [Becker: 0029; The matrix A 904 is a two-dimensional matrix of coefficient values arranged into λ rows and κ columns. See also 0067; uses of different matrix for each iteration of the process 200 ensures that the encrypted messages. **Examiner notes the claim recite “and/or”, as known/defined as one or both and either or both. Thus, according to the claim language, broadly allow the option to choose one of the two recited limitations, such as either “the first and second aggregations…at least one second encoding” or “wherein at least the first aggregation… a respective matrix”], the first and second ciphertexts processable into a third ciphertext including matrix multiplication of the at least two matrices. [Becker: 0030; performs a matrix multiplication of As. See also 0032-0033; use homomorphic properties of the public keys of multiple clients that use a common matrix A and that generate different values of b based on different secret keys and different sets of error data. Thus, as discussed above, in homomorphic there are first and second ciphertexts. More examples on 0060-0062]
As per claim 11:	Becker, et al. teach a method for facilitating a data similarity query across a network of data memories, the method comprising: 
decrypting a third ciphertext, previously obtained by processing first and second ciphertexts, into plaintext output convertible into similarity measures for the data items across the groups, [Becker: 0027; cryptographic systems that enables a computerize system to perform operations using encrypted ciphertext data that produces a plaintext result, after decryption, that matches the results of the same operations if applied to the plaintext data. For example, cryptographic systems that provide additive homomorphism that enable a computer to add two ciphertexts a and b together to produce a third ciphertext c. The third ciphertext c, when decrypted, produces a plaintext value that matches the sums of the plaintext data that are encrypted in a and b. As such, for instance, the first group may include the ciphertext a (similarly as explained above), the second group include ciphertext b where after decryption is said to match the sums of the plaintext data in a (of the first group) and b (of the second group) respectively. Another example on para 0039-0040; The individual secret keys 120 in the client 104A and the other clients 104B-104N when added together have an absolute value that is equal to the value of an aggregator secret key 168 that is stored in the memory 160 of the aggregator 150. The aggregator 150 has a priori knowledge that the plaintext sum of all the secret keys 120 from the clients 104A-104N is equal to the aggregator secret key 168, which enables the aggregator 150 to extract a sum of the error vectors for all of the transmitted messages from the clients. The plaintext sum of all the keys from multiple clients 104B-104N  may be one group while the clients 104A-104N possess plaintext data may be another (second) group per se. See also para 0077; encode separate messages for 16 bits of data that would be similar to p≤65,537, which shows encodings to the separate messages] 
the first ciphertext previously obtained through homomorphic encryption of a first aggregation of first encodings of data items of a first group in a first memory, and [Becker:0038; ciphertexts that can be used as the error vectors, which enables each client to encode larger amounts of information. See also 0044; the system and the processes encode encrypted data into the error vector e that forms part of the public key vector b, so each public key vector b that the clients transmit to the aggregator is referred to as an encrypted message in the context of the system. Thus, the encoding of the amounts of information or encrypted data can broadly be a group]
the second ciphertext previously obtained through homomorphic encryption [Becker:0027; “homomorphic” refer to a property of some cryptographic systems that enables a computerize system to perform operations using encrypted ciphertext data that produces a plaintext result, after decryption, that matches the results of the same operations if applied to the plaintext data. For example, cryptographic systems that provide additive homomorphism are described herein that enable a computer to add two ciphertexts a and b together to produce a third ciphertext c. See also 0032, 0038; per the broadest reasonable interpretation (BRI) for second ciphertext may be referring to the ciphertexts, where ciphertexts is said to enable encoding larger amounts. See also 0044, 0060-0061] of a second aggregation of a second encoding of at least one data item of a second group in a second memory, [Becker: 0038; per the broadest reasonable interpretation (BRI) for second ciphertext may be referring to the ciphertexts, where ciphertexts is said to enable encoding larger amounts. See also 0044, 0060-0061] 
wherein first and/or the second encoding is by representation in at least one probabilistic data structure, PDS, [Becker: 0005; receives encrypted data from the individual client computing devices, decrypts the data, and produces an aggregated output that includes general statistics for a large number of client computing devices] 
the first and second aggregations previously obtained by forming a respective matrix from the said first encodings and the at least one second encoding, and/or wherein at least the first aggregation is formed by incorporating the first encodings into rows or columns of a respective matrix, and [Becker: 0029; The matrix A 904 is a two-dimensional matrix of coefficient values arranged into λ rows and κ columns. See also 0067; uses of different matrix for each iteration of the process 200 ensures that the encrypted messages. **Examiner notes the claim recite “and/or”, as known/defined as one or both and either or both. Thus, according to the claim language, broadly allow the option to choose one of the two recited limitations, such as either “the first and second aggregations…at least one second encoding” or “wherein at least the first aggregation… a respective matrix”]
wherein the said previous processing of the first and second ciphertexts into the third ciphertext includes matrix multiplication of the at least two matrices. [Becker: 0030; performs a matrix multiplication of As. See also 0032-0033; use homomorphic properties of the public keys of multiple clients that use a common matrix A and that generate different values of b based on different secret keys and different sets of error data. Thus, as discussed above, in homomorphic there are first and second ciphertexts. More examples on 0060-0062]
As per claim 12:	Becker, et al. teach a non-transitory computer readable storage medium comprising instructions that when executed on at least one processor of at least one computer, causes the at least one computing device to perform the steps of: 
	receive, from a first memory in a network, a first ciphertext for a first aggregation of first encodings of data items of a first group; [Becker:0038; ciphertexts that can be used as the error vectors, which enables each client to encode larger amounts of information. See also 0044; the system and the processes encode encrypted data into the error vector e that forms part of the public key vector b, so each public key vector b that the clients transmit to the aggregator is referred to as an encrypted message in the context of the system. Thus, the encoding of the amounts of information or encrypted data can broadly be a group]
receive from a second memory in the network, a second ciphertext for a second aggregation of at least one second encoding of at least one data item of a second group; [Becker:0027; “homomorphic” refer to a property of some cryptographic systems that enables a computerize system to perform operations using encrypted ciphertext data that produces a plaintext result, after decryption, that matches the results of the same operations if applied to the plaintext data. For example, cryptographic systems that provide additive homomorphism are described herein that enable a computer to add two ciphertexts a and b together to produce a third ciphertext c. See also 0032, 0038; per the broadest reasonable interpretation (BRI) for second ciphertext may be referring to the ciphertexts, where ciphertexts is said to enable encoding larger amounts. See also 0044, 0060-0061]
process the first and second ciphertexts into a third ciphertext, the third ciphertext decryptable into plaintext output, wherein the plaintext output is associable with similarity measures between data items from the two groups; [Becker: 0027; cryptographic systems that enables a computerize system to perform operations using encrypted ciphertext data that produces a plaintext result, after decryption, that matches the results of the same operations if applied to the plaintext data. For example, cryptographic systems that provide additive homomorphism that enable a computer to add two ciphertexts a and b together to produce a third ciphertext c. The third ciphertext c, when decrypted, produces a plaintext value that matches the sums of the plaintext data that are encrypted in a and b. As such, for instance, the first group may include the ciphertext a (similarly as explained above), the second group include ciphertext b where after decryption is said to match the sums of the plaintext data in a (of the first group) and b (of the second group) respectively. Another example on para 0039-0040; The individual secret keys 120 in the client 104A and the other clients 104B-104N when added together have an absolute value that is equal to the value of an aggregator secret key 168 that is stored in the memory 160 of the aggregator 150. The aggregator 150 has a priori knowledge that the plaintext sum of all the secret keys 120 from the clients 104A-104N is equal to the aggregator secret key 168, which enables the aggregator 150 to extract a sum of the error vectors for all of the transmitted messages from the clients. The plaintext sum of all the keys from multiple clients 104B-104N  may be one group while the clients 104A-104N possess plaintext data may be another (second) group per se. See also para 0077; encode separate messages for 16 bits of data that would be similar to p≤65,537, which shows encodings to the separate messages] 
wherein first and/or the second encoding is by representation in at least one probabilistic data structure, PDS, [Becker: 0005; receives encrypted data from the individual client computing devices, decrypts the data, and produces an aggregated output that includes general statistics for a large number of client computing devices] 
the first and second aggregations previously obtained by forming respective matrices from the said first encodings and the at least one second encoding, and/or wherein at least the first aggregation is formed by incorporating the first encodings into rows or columns of a respective matrix, [Becker: 0029; The matrix A 904 is a two-dimensional matrix of coefficient values arranged into λ rows and κ columns. See also 0067; uses of different matrix for each iteration of the process 200 ensures that the encrypted messages. **Examiner notes the claim recite “and/or”, as known/defined as one or both and either or both. Thus, according to the claim language, broadly allow the option to choose one of the two recited limitations, such as either “the first and second aggregations…at least one second encoding” or “wherein at least the first aggregation… a respective matrix”]
and further wherein the processing of the first and the second ciphertexts includes a matrix multiplication of the at least two matrices. [Becker: 0030; performs a matrix multiplication of As. See also 0032-0033; use homomorphic properties of the public keys of multiple clients that use a common matrix A and that generate different values of b based on different secret keys and different sets of error data. Thus, as discussed above, in homomorphic there are first and second ciphertexts. More examples on 0060-0062]
As per claim 13:	Becker, et al. teach a system for facilitating a data similarity query across a network of data memories, comprising at least one processor and associated memory storing instructions configured to: 
receive, from a first memory in a network, a first ciphertext for a first aggregation of first encodings of data items of a first group; [Becker:0038; ciphertexts that can be used as the error vectors, which enables each client to encode larger amounts of information. See also 0044; the system and the processes encode encrypted data into the error vector e that forms part of the public key vector b, so each public key vector b that the clients transmit to the aggregator is referred to as an encrypted message in the context of the system. Thus, the encoding of the amounts of information or encrypted data can broadly be a group]
receive, from a second memory in the network, a second ciphertext for a second aggregation of at least one second encoding of at least one data item of a second group; and to [Becker:0027; “homomorphic” refer to a property of some cryptographic systems that enables a computerize system to perform operations using encrypted ciphertext data that produces a plaintext result, after decryption, that matches the results of the same operations if applied to the plaintext data. For example, cryptographic systems that provide additive homomorphism are described herein that enable a computer to add two ciphertexts a and b together to produce a third ciphertext c. See also 0032, 0038; per the broadest reasonable interpretation (BRI) for second ciphertext may be referring to the ciphertexts, where ciphertexts is said to enable encoding larger amounts. See also 0044, 0060-0061]
process the first and second ciphertexts into a third ciphertext, the third ciphertext decryptable into plaintext output, wherein the plaintext output is associable with similarity measures between data items from the two groups, [Becker: 0027; cryptographic systems that enables a computerize system to perform operations using encrypted ciphertext data that produces a plaintext result, after decryption, that matches the results of the same operations if applied to the plaintext data. For example, cryptographic systems that provide additive homomorphism that enable a computer to add two ciphertexts a and b together to produce a third ciphertext c. The third ciphertext c, when decrypted, produces a plaintext value that matches the sums of the plaintext data that are encrypted in a and b. As such, for instance, the first group may include the ciphertext a (similarly as explained above), the second group include ciphertext b where after decryption is said to match the sums of the plaintext data in a (of the first group) and b (of the second group) respectively. Another example on para 0039-0040; The individual secret keys 120 in the client 104A and the other clients 104B-104N when added together have an absolute value that is equal to the value of an aggregator secret key 168 that is stored in the memory 160 of the aggregator 150. The aggregator 150 has a priori knowledge that the plaintext sum of all the secret keys 120 from the clients 104A-104N is equal to the aggregator secret key 168, which enables the aggregator 150 to extract a sum of the error vectors for all of the transmitted messages from the clients. The plaintext sum of all the keys from multiple clients 104B-104N  may be one group while the clients 104A-104N possess plaintext data may be another (second) group per se. See also para 0077; encode separate messages for 16 bits of data that would be similar to p≤65,537, which shows encodings to the separate messages]
wherein first and/or the second encoding is by representation in at least one probabilistic data structure, PDS, [Becker: 0005; receives encrypted data from the individual client computing devices, decrypts the data, and produces an aggregated output that includes general statistics for a large number of client computing devices] 
the first and second aggregations previously obtained by forming a respective matrix from the said first encodings and the at least one second encoding, and/or wherein at least the first aggregation is formed by incorporating the first encodings into rows or columns of a respective matrix, [Becker: 0029; The matrix A 904 is a two-dimensional matrix of coefficient values arranged into λ rows and κ columns. See also 0067; uses of different matrix for each iteration of the process 200 ensures that the encrypted messages. **Examiner notes the claim recite “and/or”, as known/defined as one or both and either or both. Thus, according to the claim language, broadly allow the option to choose one of the two recited limitations, such as either “the first and second aggregations…at least one second encoding” or “wherein at least the first aggregation… a respective matrix”]
wherein the processing by the system of the first and second ciphertexts into the third ciphertext includes matrix multiplication of the at least two matrices. [Becker: 0030; performs a matrix multiplication of As. See also 0032-0033; use homomorphic properties of the public keys of multiple clients that use a common matrix A and that generate different values of b based on different secret keys and different sets of error data. Thus, as discussed above, in homomorphic there are first and second ciphertexts. More examples on 0060-0062]
As per claim 14:	Becker, et al. teach a system for facilitating a data similarity query across a network of data memories, comprising at least one processor and associated memory storing instructions configured to: 
form i) a first aggregation from first encodings of data items of a first group in a first memory [Becker:0038; ciphertexts that can be used as the error vectors, which enables each client to encode larger amounts of information. See also 0044; the system and the processes encode encrypted data into the error vector e that forms part of the public key vector b, so each public key vector b that the clients transmit to the aggregator is referred to as an encrypted message in the context of the system. Thus, the encoding of the amounts of information or encrypted data can broadly be a group], and ii) a second aggregation from at least one second encoding of at least one data item of a second group in a second memory; and to [Becker: 0027; cryptographic systems that enables a computerize system to perform operations using encrypted ciphertext data that produces a plaintext result, after decryption, that matches the results of the same operations if applied to the plaintext data. For example, cryptographic systems that provide additive homomorphism that enable a computer to add two ciphertexts a and b together to produce a third ciphertext c. The third ciphertext c, when decrypted, produces a plaintext value that matches the sums of the plaintext data that are encrypted in a and b. As such, for instance, the first group may include the ciphertext a (similarly as explained above), the second group include ciphertext b where after decryption is said to match the sums of the plaintext data in a (of the first group) and b (of the second group) respectively. Another example on para 0039-0040; The individual secret keys 120 in the client 104A and the other clients 104B-104N when added together have an absolute value that is equal to the value of an aggregator secret key 168 that is stored in the memory 160 of the aggregator 150. The aggregator 150 has a priori knowledge that the plaintext sum of all the secret keys 120 from the clients 104A-104N is equal to the aggregator secret key 168, which enables the aggregator 150 to extract a sum of the error vectors for all of the transmitted messages from the clients. The plaintext sum of all the keys from multiple clients 104B-104N  may be one group while the clients 104A-104N possess plaintext data may be another (second) group per se. See also para 0077; encode separate messages for 16 bits of data that would be similar to p≤65,537, which shows encodings to the separate messages]
homomorphically encrypt the two aggregations into two ciphertexts, [Becker:0027; “homomorphic” refer to a property of some cryptographic systems that enables a computerize system to perform operations using encrypted ciphertext data that produces a plaintext result, after decryption, that matches the results of the same operations if applied to the plaintext data. For example, cryptographic systems that provide additive homomorphism are described herein that enable a computer to add two ciphertexts a and b together to produce a third ciphertext c. See also 0032, 0038; per the broadest reasonable interpretation (BRI) for second ciphertext may be referring to the ciphertexts, where ciphertexts is said to enable encoding larger amounts. See also 0044, 0060-0061] 
wherein first and/or the second encoding is by representation in at least one probabilistic data structure, PDS, [Becker: 0005; receives encrypted data from the individual client computing devices, decrypts the data, and produces an aggregated output that includes general statistics for a large number of client computing devices] 
the first and second aggregations previously obtained by forming a respective matrix from the said first encodings and the at least one second encoding, and/or wherein at least the first aggregation is formed by incorporating the first encodings into rows or columns of a respective matrix [Becker: 0029; The matrix A 904 is a two-dimensional matrix of coefficient values arranged into λ rows and κ columns. See also 0067; uses of different matrix for each iteration of the process 200 ensures that the encrypted messages. **Examiner notes the claim recite “and/or”, as known/defined as one or both and either or both. Thus, according to the claim language, broadly allow the option to choose one of the two recited limitations, such as either “the first and second aggregations…at least one second encoding” or “wherein at least the first aggregation… a respective matrix”], the first and second ciphertexts processable into a third ciphertext including matrix multiplication of the at least two matrices. [Becker: 0030; performs a matrix multiplication of As. See also 0032-0033; use homomorphic properties of the public keys of multiple clients that use a common matrix A and that generate different values of b based on different secret keys and different sets of error data. Thus, as discussed above, in homomorphic there are first and second ciphertexts. More examples on 0060-0062]
As per claim 15:	Becker, et al. teach a system for facilitating a data similarity query across a network of data memories, comprising at least one processor and associated memory storing instructions configured to: 
decrypt a third ciphertext, previously obtained by processing first and second ciphertexts, into plaintext output convertible into similarity measures for the data items across the groups [Becker:0027; cryptographic systems that enable a computer to add two ciphertexts a and b together to produce a third ciphertext c. The third ciphertext c, when decrypted, produces a plaintext value. See also 0032], the first ciphertext previously obtained through homomorphic encryption [Becker:0027; “homomorphic” refer to a property of some cryptographic systems that enables a computerize system to perform operations using encrypted ciphertext data that produces a plaintext result, after decryption, that matches the results of the same operations if applied to the plaintext data. For example, cryptographic systems that provide additive homomorphism are described herein that enable a computer to add two ciphertexts a and b together to produce a third ciphertext c. See also 0032, 0038; per the broadest reasonable interpretation (BRI) for second ciphertext may be referring to the ciphertexts, where ciphertexts is said to enable encoding larger amounts. See also 0044, 0060-0061] of a first aggregation of first encodings of data items of a first group in a first memory  [Becker:0038; ciphertexts that can be used as the error vectors, which enables each client to encode larger amounts of information. See also 0044; the system and the processes encode encrypted data into the error vector e that forms part of the public key vector b, so each public key vector b that the clients transmit to the aggregator is referred to as an encrypted message in the context of the system. Thus, the encoding of the amounts of information or encrypted data can broadly be a group], and the second ciphertext previously obtained through homomorphic encryption of a second aggregation of a second encoding of at least one data item of a second group in a second memory, [Becker: 0027; cryptographic systems that enables a computerize system to perform operations using encrypted ciphertext data that produces a plaintext result, after decryption, that matches the results of the same operations if applied to the plaintext data. For example, cryptographic systems that provide additive homomorphism that enable a computer to add two ciphertexts a and b together to produce a third ciphertext c. The third ciphertext c, when decrypted, produces a plaintext value that matches the sums of the plaintext data that are encrypted in a and b. As such, for instance, the first group may include the ciphertext a (similarly as explained above), the second group include ciphertext b where after decryption is said to match the sums of the plaintext data in a (of the first group) and b (of the second group) respectively. Another example on para 0039-0040; The individual secret keys 120 in the client 104A and the other clients 104B-104N when added together have an absolute value that is equal to the value of an aggregator secret key 168 that is stored in the memory 160 of the aggregator 150. The aggregator 150 has a priori knowledge that the plaintext sum of all the secret keys 120 from the clients 104A-104N is equal to the aggregator secret key 168, which enables the aggregator 150 to extract a sum of the error vectors for all of the transmitted messages from the clients. The plaintext sum of all the keys from multiple clients 104B-104N  may be one group while the clients 104A-104N possess plaintext data may be another (second) group per se. See also para 0077; encode separate messages for 16 bits of data that would be similar to p≤65,537, which shows encodings to the separate messages]
wherein first and/or the second encoding is by representation in at least one probabilistic data structure, PDS, [Becker: 0005; receives encrypted data from the individual client computing devices, decrypts the data, and produces an aggregated output that includes general statistics for a large number of client computing devices] 
the first and second aggregations previously obtained by forming a respective matrix from the said first encodings and the at least one second encoding, and/or wherein at least the first aggregation is formed by incorporating the first encodings into rows or columns of a respective matrix, and [Becker: 0029; The matrix A 904 is a two-dimensional matrix of coefficient values arranged into λ rows and κ columns. See also 0067; uses of different matrix for each iteration of the process 200 ensures that the encrypted messages. **Examiner notes the claim recite “and/or”, as known/defined as one or both and either or both. Thus, according to the claim language, broadly allow the option to choose one of the two recited limitations, such as either “the first and second aggregations…at least one second encoding” or “wherein at least the first aggregation… a respective matrix”]
wherein the said previous processing of the first and second ciphertexts into the third ciphertext includes matrix multiplication of the at least two matrices. [Becker: 0030; performs a matrix multiplication of As. See also 0032-0033; use homomorphic properties of the public keys of multiple clients that use a common matrix A and that generate different values of b based on different secret keys and different sets of error data. Thus, as discussed above, in homomorphic there are first and second ciphertexts. More examples on 0060-0062]
                                                                                                                                                                                                       Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEYNNA TRUVAN whose telephone number is (571)272-3851. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEYNNA TRUVAN
Examiner
Art Unit 2435



/L.TT/Examiner, Art Unit 2435

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435